Electronically Filed
                                                        Supreme Court
                                                        SCWC-XX-XXXXXXX
                                                        06-AUG-2019
                                                        12:24 PM
                           SCWC-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                                 DL,
                   Petitioner/Plaintiff-Appellant,

                                  vs.

                                 CL,
                   Respondent/Defendant-Appellee.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
              (CAAP-XX-XXXXXXX; FC-D NO. 16-1-1014)

        ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Petitioner/Plaintiff-Appellant DL’s application for
writ of certiorari, filed on June 27, 2019, is hereby accepted.
          IT IS FURTHER ORDERED that no oral argument will be
heard in this case.   Any party may, within ten days and pursuant
to Rule 34(c) of the Hawai#i Rules of Appellate Procedure, move
for retention of oral argument.
          DATED:   Honolulu, Hawai#i, August 6, 2019.
                                   /s/ Mark E. Recktenwald

                                   /s/ Paula A. Nakayama

                                   /s/ Sabrina S. McKenna

                                   /s/ Richard W. Pollack

                                   /s/ Michael D. Wilson